Exhibit 10.9(b)

IRIS INTERNATIONAL, INC. (“IRIS”)

FIRST AMENDMENT

TO

KEY EMPLOYEE AGREEMENT FOR CESAR M. GARCIA

IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”) agrees with you
to amend the Key Employee Agreement for Cesar M. Garcia (the “Agreement”) as
follows, effective as of December 21, 2006:

1. Section 3.7 of the Agreement is deleted in its entirety and replaced by the
following:

3.7 In the event that you are terminated without cause at any time, pursuant to
Section 2.2(c) hereof, the Company shall pay you the following: (a) an amount
that does not exceed two times the maximum amount that may be taken into account
under a qualified plan pursuant to section 401(a)(17) of the Internal Revenue
Code (the “Code”) for the year in which such termination occurs; and (b) an
amount that is the difference between eighteen months of base salary (based on
the monthly rate of base salary in effect immediately prior to such termination)
and the amount determined under subsection (a), above; provided, however, that
in no event shall the sum of the amounts computed under subsections (a) and (b),
above, exceed eighteen months of base salary (based on the monthly rate of base
salary in effect immediately prior to such termination). At the choice of the
Company, payment of the amount computed under subsection (a) may be made in the
form of a lump sum payment within ten (10) days of the termination or through
regular payroll payments in equal amounts for a period that begins in the month
of termination and ends no later than eighteen (18) months after the month of
termination, and payment of the amount computed under subsection (b) may be made
in the form of a lump sum payment within ten (10) days of the termination or
through regular payroll payments in equal amounts for a period that begins in
the month of termination and ends no later than the 15th day of the third month
of the calendar year following the year in which you are terminated. If the
amount computed under subsection (a) or (b) is made through regular payroll
payments, the Company shall maintain your medical and dental insurance benefits
in accordance with those in effect for employees at the time of such
termination, but only for the longer of the two periods during which such
payments are to be made through regular payroll. Termination without cause shall
include “constructive termination” in the event of a significant diminution of
your fundamental responsibilities as described in Section 1 above; provided,
however, that in the event the Company agrees that a constructive termination
has occurred under the provisions of this Agreement, the amounts determined
under subsection (a) and (b) above, shall be paid in their entirety no later
than the 15th day of the third month of the calendar year following the year in
which the Company agrees that such constructive termination has occurred.



--------------------------------------------------------------------------------

2. Section 11 of the Agreement is amended by adding the following to the end of
such section:

The parties acknowledge that the provisions of Section 3.7 as hereby amended are
based on the parties’ understanding of the relevant provisions of proposed
regulations issued under section 409A of the Code. In the event that the final
regulations address the provisions of Section 3.7 in a manner that could require
that the amounts described in Section 3.7 be included in your gross income at a
time prior to the time of actual payment of amounts pursuant to Section 3.7, and
be subject to the additional tax and interest described in section 409A, then
the parties agree that as soon as possible after review of such final
regulations and in any event prior to the effective date of such regulations,
the provisions of Section 3.7 shall be amended in a manner consistent with such
final regulations and to the extent possible, consistent with the intent of
Section 3.7, so that the amounts described in Section 3.7 will be included in
your gross income at the time of actual payment and will not be included in your
gross income and be subject to the additional tax and interest that would be
required by Section 409A prior to such actual payment absent any such amendment.

3. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 

IRIS INTERNATIONAL, INC. By:  

 

  Richard H. Williams, Chairman By:  

 

  Dr. Richard Nadeau, Chairman   of the Compensation Committee Date: December
21, 2006

 

Accepted and agreed this 21st day of December, 2006.

 

Cesar M. Garcia

 

Page 2